Citation Nr: 1723577	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 21, 2012, and in excess of 30 percent for PTSD from June 21, 2012.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 30 percent evaluation.

In July 2015, the Board granted the Veteran a staged rating of 50 percent for PTSD for the period of time before June 21, 2012 and 30 percent thereafter.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with the Court's instructions.

This appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In the Memorandum Decision, the Court found that the Board failed to adequately address the Veteran's history of depression, anxiety, and suicidal ideation.  Specifically, the Board did not discuss the severity of the Veteran's documented suicidal ideation and whether this symptom entitled him to a higher rating for the period prior to June 21, 2012, or at least for the period when the symptom manifested itself.  The Court also found that the Board provided inadequate reasons and bases for its determination that the Veteran's PTSD symptoms improved after June 21, 2012 when he continued to suffer from many of the same symptoms that were found to warrant a 50 percent rating in the earlier period.

The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  However, when a veteran claims a disability is worse than when originally rated and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a more current examination. Id. at 182.  

The Veteran underwent a VA examination in February 2013.  No additional medical evidence, including treatment records, have been submitted since February 2013.  Moreover, the Veteran has recently attested to a worsening of his PTSD condition. See May 2017 VA 21-8940, p. 3.  In light of the Veteran's May 2017 statement and the lack of contemporaneous medical records, the Board finds that a new psychiatric examination with an opinion is necessary.

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Nashville VA Medical Center, from February 2013 to the present and associate them with the claims file or virtual record.

2. After all updated treatment records have been associated with the claims file, schedule the Veteran for a VA PTSD examination.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to report on the current nature and severity of the Veteran's psychiatric condition.  A complete rationale for any opinion expressed should be included in the examination report.  

The examiner should opine as to the level of occupational and social impairment due to PTSD, and should describe the symptoms that cause those levels of impairment.  If the examiner is unable to differentiate between symptomatology due to PTSD and due to nonservice-connected disability, the examiner should so state.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities (PTSD and right thigh scar).  If the Veteran is felt to be capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





